﻿Allow me to congratulate you, Mr. President, on
your well-deserved election to preside over the General
Assembly at its fifty-first regular session. I also wish to
convey our appreciation to Ambassador Diogo Freitas do
Amaral for the skill and efficiency with which he conducted
the work of the General Assembly in the course of its last
regular session.
We are very close to the achievement of peace in my
country. This can already be felt in the silence of the guns
and the newly flourishing spirit of unity among brothers.
Intolerance is giving way to awareness of the common
challenges we face. We now realize that, for example, if we
are to combat corruption and impunity, we need to share
values and principles, though not necessarily ideologies.
United in diversity, we must discover our own
means for building our future. Our country is healing its
deep wounds and revealing its true face, as a generous
land that is the home to age-old cultures. Guatemala is
coming to terms with itself and, in so doing, is
reconciling itself with the world.
We are once again speaking as a friendly nation
among friendly nations. The peace process has enabled us
to evolve our own agenda, which responds to the needs
of our country without our having had to accept an
agenda imposed by anyone else. To that end we have
received the constant support of the international
community, and in particular of the United Nations
system.
Today, at a time when the reform of the system is
the subject of such intense discussion, our national
experience may perhaps be useful, as it is an example of
cooperation that is at once respectful and dynamic, based
fundamentally on internal efforts with appropriate external
help. For us this approach is indispensable since, to a
large extent, it has been possible to build peace, thanks to
the valuable and diverse forms of support received from
agencies of the United Nations system.
But this has not been effected through the
mechanical application of preconceived formulas, or of
automatic institutional moulds. On the contrary, what we
have here is a challenging and complex empirical
laboratory where all of us are learning step by step. It is,
in fact, a constant exercise in discovery with living social
tissues, an exercise in which we have all had to pool our
best efforts. The creativity of individuals, Governments,
and various organizations — private and public, local and
national, regional and multilateral — has come together
to produce a constant quest for the solutions we need. It
has been an exercise in international solidarity that,
complementing internal endeavours, has made it possible
for us to forge ahead along the right path to recovery.
But the test tube is the life of our people, and for
that reason there is little margin for error. Errors increase
the suffering of my people. And Guatemala has suffered
greatly from authoritarian intervention and the imposition
of alien patterns that once impaired a political and social
maturation process that sought to infuse its own life-
giving fluids with contemporary ideas of equity and
democracy. Domestic injustices and imbalances were
aggravated by the tensions of the cold war that exploded
within my country.
3


Now is the time for reconciliation. Now is the time
once again to take development in hand. Now is the time
to search for effective formulas to link our villages with the
World Trade Organization; to link the poverty afflicting the
families of our neighbourhoods with international financial
institutions; and to link decisions independently taken at the
level of our domestic communities with the large
development agencies.
We are on the threshold of signing the peace. We look
forward to this historic transition with hope and jubilation,
and we foresee the complex stage of strengthening the
fabric of society and production. From that stage we can
look hopefully to the future. Peace will come to Guatemala
because we Guatemalans have striven for it and because the
international community has helped us along the way.
As is well known, last week in Mexico City the
parties signed the agreement on the last substantive item of
the agenda agreed upon in the peace talks, the one
concerning the strengthening of civilian power and the role
of the army in a democratic society. We now have to deal
with the operational issues: demobilization, reinsertion into
civil society, the cease-fire and the timetable for the
implementation of the agreements. In the course of this year
we shall initial, God willing, the final agreement for a firm
and lasting peace, which will put an end to an armed
conflict that has lasted 36 years.
It is worth emphasizing then, that for the last five
months there has been no armed confrontation, which has
allowed the peace talks to progress without subjecting our
negotiators to the anguish and pressure of knowing that as
they are working Guatemalan blood is being shed. That is
over. Far from deadening or delaying the dialogue, this
state of affairs has stimulated it, given the prospect of a
definitive cessation of hostilities. This has also stimulated
us to see clearly where we are going and to gain a more
profound understanding of what has happened.
As many of the representatives in this Assembly
know, the internal conflict caused great misfortune and
suffering for our people. I am referring primarily to the
irreparable loss of thousands of lives. I also have in mind
the traumatic aftermath of the conflict, which is evident in
the faces of every cripple, orphan and widow, and in every
surviving family, a number of which were eye-witnesses to
the tragedies. I am also referring to the economic losses, in
the form of damage to infrastructure and lost opportunities
for productive development.
I also wish to call to mind the set-backs caused by
the conflict. Let us recall the words of the singer-
songwriter who asked,
“Who will return to us the fatherland that could have
been?”
While more difficult to pinpoint, and perhaps impossible
to measure, these too are irreparable losses: all that we
could have done, but did not do; all the growth that could
have occurred, but did not occur; all we could have built,
but did not build.
While others were progressing, we were stagnating,
locked in a cruel domestic struggle that included elements
imported from the cold war, which arbitrarily kept in
check for 40 years our political, social and economic
evolution. While technological, commercial and political
changes were taking place in the rest of the world, and
nations were discovering new opportunities in their
relations, we were plunged deeper into the violence of a
domestic conflict that took the lives of thousands and
thousands of young people, who were unable to provide
their country with the fruits of their talents and
endeavours. While new international options for well-
being were blossoming elsewhere, we continued to be
consumed internally by a dirty war that crushed entire
villages and compelled many people to flee.
There is a part of our country that never came into
being, because Guatemalans were bogged down in
fratricidal domestic struggle that we were not able to stop
in time — an internal conflict that — it is true — was
fuelled by our own injustice, but — it must be
acknowledged — was also fanned from abroad. But such
is history: hope springs up amid tragedy, and lessons are
drawn from mistakes. Our people has an extraordinary
capacity for recovery and learning.
We are nearing the end of this stage, and another
has already begun: one in which all of us — absolutely
all — are responsible and committed. One of the
consequences of this deeply traumatic and protracted
conflict is that never before have we found ourselves in
a situation so propitious for dialogue and reconciliation.
Never before have we shared such a profound and keen
awareness of our immense multi-ethnic, multilingual and
multicultural wealth, or of our environment, which is
extraordinarily varied. Never before have we been so
keenly aware of our need for internal integration and for
the development of our own potential.
4


We have within our grasp a unique opportunity, one
that will never recur, to transform this moment into a
moment for the future and for renovation. This is perhaps
not the appropriate occasion for detailing all the progress
made in recent months. Such details may be found in the
various reports of United Nations Mission for the
Verification of Human Rights and of Compliance with the
Commitments of the Comprehensive Agreement on Human
Rights in Guatemala (MINUGUA) and other agencies of
the United Nations system. But it is worthwhile to stress
the enormous effort that has gone into fulfilling the
agreements already signed, even before most of them have
come into force. In particular, we have had remarkable
successes in the field of human rights, as has been
recognized by various commissions and subcommissions
dealing with the issue.
At this singular moment at the end of the century,
when we are celebrating the International Decade of the
World’s Indigenous People, it is fitting to point out that
Guatemala has recently ratified and deposited International
Labour Organization Convention 169, the Indigenous and
Tribal Peoples Convention, which strengthens the rule of
law in Guatemala by conferring benefits and guarantees on
the Mayan population with regard to property, conditions of
employment, training for professions, crafts and rural
industries, health, social security, education, the
administration of justice, the environment and the proper
and rational use of natural resources.
We are very close to the signature of an Agreement on
a Firm and Lasting Peace. We now face the hardest part of
our task, but also the most challenging part, replete with
possibilities: that of creating peace, of building peace. We
would do well, therefore, to recall two fundamental points:
first, the peace that we are striving to build has a specific
orientation; and, secondly, peace is not made only by those
who sign the agreements.
We seek a peace that is well oriented. We should not
be content with a precarious peace, or with political
accommodations made for the occasion, with no sense of
direction or permanence. The accords signed so far, and
those that are to follow, express basic agreements that,
taken as a whole, constitute a specific agenda aimed at
deepening democracy and furthering development.
Furthermore, peace is not made only by those who
sign the agreements. Peace is made on a day-to-day basis,
by the entire population, which takes seriously the need for
reconciliation and realizes optimistically that it is possible
to have fair opportunities to work, educate oneself, be
productive and improve one’s situation.
Peace is built by men and women of flesh and
blood, with their differences, passions, interests and
enmities. Peace is built day by day, in villages, hamlets,
neighbourhoods and communities. Peace is built through
ordinary coexistence, with all Guatemalans, male or
female, striving daily to make a living and to help their
families get ahead, seeking out better opportunities while
enduring hardships in a country with so many limitations
and so much distrust. That is where reconciliation must
take place and where we must identify the true enemies
of peace: poverty, discrimination, exclusion and
intolerance.
We live in a spirit of solidarity within a fragile
shared space. Our mission is to care for it and improve it
as a legacy for coming generations. That space, that
possibility, does not belong to us; it is but a legacy of
what former generations did or failed to do. Solidarity is
not limited to those who stand before us; there is a kind
of solidarity that embraces even those who have not yet
been born. What can we do to ensure that this solidarity
accepts life as a primary, elementary and basic value,
when we have lived for so long immersed in violence?
We will attain development when we become
capable of providing comprehensive security for all
Guatemalans. The assurance that our children will not die
because of negligence or lack of medical attention, the
security of a stable job, plans and facilities for the
acquisition of housing, security of access to a competitive
educational system allowing us to learn and to teach our
children, the security of ample nutrition, security for our
possessions and for our lives, access to and equal
treatment under impartial and timely systems of justice —
these are the key aspects of comprehensive security.
In this regard, Central America has taken important
decisions to renew its agendas under the Alliance for
Sustainable Development, which it is taking decisive steps
to implement, including through the Treaty on Democratic
Security signed by the Presidents of the isthmus at San
Pedro Sula in December 1995. That broad set of
commitments prepares Central Americans to wage a
comprehensive fight against trafficking in drugs and in
human beings.
There can be no stable democracy over the long
term if there are extreme inequalities in the distribution of
wealth and of social opportunities. Democratic citizenship
5


poses the question of how we are to incorporate those who
are unlikely to have access to public institutions; those who,
because of poverty or discrimination, cannot invoke their
rights or have them recognized. No democracy is possible
when a significant percentage of the population is living in
extreme poverty. Our democracy must generate economic
conditions that permit the satisfaction of the basic needs of
the population.
The greatest challenge and the greatest opportunity for
Guatemala resides in organized, realistic and coherent
implementation of the commitments derived from the
agreements undertaken. That is why we must understand
them as a starting point that opens up a new page of
challenges and efforts for all the population.
For its part, the Government has taken on some very
daring and far-reaching commitments that encompass
almost all its institutions. They imply major legal reforms
and major budgetary efforts. These commitments have
made it possible to reach the agreements, and stability and
the strengthening of peace and stability depend upon their
fulfilment.
But to do all of this, we also need the understanding
and firm support of the international community. We need
a real opening of markets and fair prices for our products,
as well as foreign investment to add to the internal savings
achieved through the generation of jobs and the stable
improvement of our productive capacity. We also need the
complement of technical and financial cooperation, above
all during the stage immediately following the signing of
the peace.
For all of these reasons, Guatemala appreciates the
support and recognition of the international community. For
those same reasons, Guatemala also aspires to contribute,
to the extent of its modest possibilities, to strengthening the
multilateral system and respectful understanding among
nations.
Guatemala attaches great importance to the principle
of universality that must characterize the United Nations,
and this leads us to express our conviction that the Republic
of China on Taiwan must also be fully represented in our
Organization and must actively participate in the search for
solutions in this new global, interdependent world. In our
opinion, and taking into account earlier positive
experiences, this in no way contradicts any effort at
reunification.
It is often said that we are living in a time of
change. But it is much more than that: this is a change of
times. We are living just on the bridge between two
different eras of world history, where we cannot yet make
out the difference between what is ending and what is
beginning. There is an order that has gone into crisis, but
there is a new order that cannot yet be clearly perceived.
All institutions are being put to the test.
We view with appreciation and hope the fact that
this interaction between Guatemala’s experience and the
respectful participation of Governments and multilateral
institutions is yielding modest but valid solutions,
enabling us to envisage a simple, competent and less
bureaucratic form of institutional structures, and a kind of
cooperation that does not undermine the precarious living
conditions of the poor majorities in our countries and that
contributes ideas and technical skills with due respect for
our population. Guatemala is becoming a laboratory for
cooperation with respect, of partnership rather than
imposition.
It is also becoming a broad and open horizon for
discovery, an opportunity to search for ways to
encompass the aspirations, proposals and initiatives of so
many people from inside and from abroad, and above all,
to go on creating spaces for self-expression by the people
and the communities of my country, which, with such
courage, endurance, valour and desire, have not
succumbed to adversity.
I wish to attest to the gratitude of my people and my
Government to the Secretary-General and to all the
officials who in various capacities have contributed to
advancing the peace negotiations in my country, as well
as to making a reality of the various complex efforts at
development that we are undertaking. We wish especially
to thank the Moderator appointed by the Secretary-
General for the negotiations between the Government of
Guatemala and the Unidad Revolucionaria Nacional
Guatemalteca (URNG), the small but efficient Guatemala
Unit of the Secretariat and all the members of the United
Nations Mission for the Verification of Human Rights and
of Compliance with the Commitments of the
Comprehensive Agreement on Human Rights in
Guatemala (MINUGUA), as well as the other Secretariat
officials who, in one way or another, directly or
indirectly, have contributed to the success of the peace
process.
Our deep gratitude goes also to the six countries that
constitute the Group of Friends of the peace process,
6


which have worked so doggedly for that long-sought
goal — Colombia, Mexico, Norway, Spain, the United
States of America and Venezuela.
We wish also to express our appreciation to other
Governments that, without being a formal part of this
Group, have substantially contributed to the advancement of
our reconciliation and development. Many thanks to all
those persons of good will, committed to peace in my
country.





